Citation Nr: 1550735	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to April 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent for complaints or findings pertaining to hearing loss.  The ears were evaluated as normal on the April 1955 separation examination.  Whispered voice and spoken voice tests were 15/15 in each ear.

The Veteran's discharge certificate shows that he served in the infantry.  

In December 2011, N.A. Ortiz-Valentin, M.D. stated that the Veteran presented with a bilateral hearing loss.  She wrote that prolonged exposure to noises of high intensity causes permanent damage to the inner structure of the ear, resulting in irreversible hearing loss.  She noted the Veteran was exposed to high frequency fire and heavy weapons noises in service, and that he was in a unit that dealt with large and small weapons on a daily basis and for hours at a time.  She asserted that this kind of exposure for such a considerable amount of time is the reason why the hearing is difficult at certain frequencies.  Based on evaluation of his medical record, Dr. Ortiz-Valentin concluded it was more probable than not that the Veteran's hearing loss is service connected secondary to exposure to noises in service.  

The Veteran was afforded a VA audiometric examination in June 2012.  The audiogram demonstrated that the Veteran had a sensorineural hearing loss in each ear.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  She noted there was no medical evidence in service that indicated the Veteran had hearing loss.  She acknowledged that the whispered voice and spoken voice tests performed at separation were not reliable tests to identify the presence of hearing loss that is typically found with noise exposure.  She pointed out there was no evidence in the record of complaints of hearing loss for more than 57 years following service.  Therefore, she concluded it was highly probably that the current VA evaluations showing bilateral hearing loss was due to presbycusis or hearing loss expected as a normal part of the aging process.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Board concedes that the Veteran was subjected to acoustic trauma during service.  Although the VA opinion is against the Veteran's claim, his private physician opined that the Veteran's hearing loss is related to his in-service noise exposure.  While the medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  The Board concludes, therefore, that service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


